The defendant’s petition for certification for appeal from the Appellate Court, 36 Conn. App. 141 (AC 13620) is granted, limited to the following issues:
“1. Does the retroactive application of Public Acts 1993, No. 93-77, to the facts of this case violate article first, § 10, of the United States constitution?
“2. If the answer to question 1. is no, does the retroactive application of Public Acts 1993, No. 93-77, to the *939facts of this case violate the due process clause of the fourteenth amendment to the United States constitution?”
Decided November 17, 1994
The Supreme Court docket number is SC 15126.*
Rodd J. Mantell, in support of the petition.